                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 LONG BEACH SECURITIES CORP.,

                        Plaintiff,

                        v.                             Case No. 1:17-cv-01333 (TNM)

 NATIONAL CREDIT UNION
 ADMINISTRATION BOARD, as
 Liquidating Agent of Southwest Corporate
 Federal Credit Union and Members United
 Corporate Federal Credit Union,

                        Defendant.


                                              ORDER

       For the reasons stated today in the Court’s oral ruling at the hearing on the parties’ cross-

motions for summary judgment, it is hereby

       ORDERED that Long Beach Securities Corp.’s Motion for Summary Judgment is

denied. It is further

       ORDERED that the National Credit Union Administration Board’s Motion for Summary

Judgment is denied as to Count One, Long Beach’s breach of contract claim, and granted as to

Count Two, Long Beach’s claim for unjust enrichment. It is further

       ORDERED that the parties are directed to enter alternative dispute resolution. The

parties may agree to use the Circuit Mediator’s office or a private mediator. If the parties cannot

agree on a mediator, the Court will refer this matter to the Circuit Mediator’s office. It is further

       ORDERED that the parties shall submit a joint status report and proposed scheduling

order on or before September 17, 2019. The report should advise the Court whether the parties
have agreed to a mediator, and the scheduling order should propose a timeline for mediation, and

dates for trial, appropriate pre-trial hearings, and scheduling deadlines.

       SO ORDERED.
                                                                             2019.09.03
                                                                             14:43:30 -04'00'
Dated: September 3, 2019                              TREVOR N. McFADDEN
                                                      United States District Judge




                                                  2
